Gardner, P. J.
The sole question presented for determination here is whether or not the court erred in dismissing the certiorari for lack of a certiorari bond legally providing for a surety. Distinguished counsel contend that the record does not provide for Mrs. A. M. Garner as surety, but contends that, since E. B. Treadwell signed as shown in the certiorari bond set forth hereinabove, the words, “Attorney in Facts, Security,” are mere descriptive words and E. B. Treadwell thus makes himself surety. There is nothing in this record to show that E. B. Treadwell was ever intended to be a surety on this certiorari bond. In fact, it would seem that the defendant himself went along throughout the trial of the case, including his certiorari, on the theory that E. B. Treadwell was never intended to be made a surety on this certiorari bond now under consideration. We call attention to paragraphs 20 and 21 of the petition for certiorari set out hereinabove, contradicting this contention. While we are not unmindful of the many decisions to the effect that certain words used following a signature, such as administrator, trustee, etc., are merely descriptive words, these cases áre not similar in point of fact to those in the instant case. This court has many times held that, in cases involving facts as shown in the instant case, such certiorari bonds show no proper person signing as surety. It must clearly appear that the person designated as surety is brought into the record as such. As representative of these cases, see Garrett v. City of Atlanta, 51 Ga. App. 69 (179 S. E. 597); Chiles v. City of Atlanta, 51 Ga. App. 69 (179 S. E. 596); Darby v. City of Atlanta, 83 Ga. App. 579 (63 S. E. 2d 906); Taylor v. City of Atlanta, 84 Ga. App. 739 (67 S. E. 2d 143); Crawford v. State, 87 Ga. App. 121 (73 S. E. 2d 105); and Edwards v. City of Atlanta, 88 Ga. App. 329 (76 S. E. 2d 635):
The court did not err in dismissing the writ of certiorari.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.